By the Court.*—Roosevelt, J. (orally).
We are of opinion that the judgment was sufficiently accepted by the appellant, before the respondents recovered their judgment. The judgment by confession was entered on the 10th of the month while Johnston the plaintiff was in Europe. On the 15th of the month the attorney received a dispatch from Johnston’s partner directing him to issue execution. This was a sufficient acceptance ; and the respondents are not authorized to object to the judgment on the ground of a want of acceptance before the recovery of the second judgment.
The statement contained in the confession that the loan was made on or about the 18th day of December, 1858, is sufficiently definite.
The order appealed from must be reversed, with costs.